OPINION OF THE COURT
PER CURIAM:
Two issues are presented by this appeal. The first concerns accused’s counsel. As in United States v. Blakey, 1 M.J. 247 decided this date, we perceive no error in the trial judge’s advice to the accused regarding his right to counsel, and we discern no basis for a conclusion that the accused was denied effective representation because his civilian lawyer and appointed defense counsel also represented co-accused.
Regarding the second assignment of error, in his post-trial review the staff judge advocate recommended that suspension of the period of confinement adjudged at trial take effect at the end of 20 months instead of 21 months, the effective date provided in a pretrial agreement with the accused. The convening authority approved a suspension conforming to the pretrial agreement, without specifying his reasons for failing to accept his staff judge advocate’s recommendation. In United States v. Keller, 23 U.S.C.M.A. 545, 50 C.M.R. 716, 1 M.J. 159 (1975), we held that an omission of this kind is error. How*251ever, as only 1 month of suspension is involved, we deem it appropriate, in the interests of conserving judicial time, to give effect to the recommended suspension rather than remand the record of trial for further proceedings. See United States v. Cox, 22 U.S.C.M.A. 69, 46 C.M.R. 69 (1972). Accordingly, we affirm the decision of the Court of Military Review, with the proviso that the order of execution reflect that confinement in excess of 20 months is suspended.